Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 MEDIA: Webcast STATION: krld.com MARKET: Nationally Webcast DATE: 10/05/09 TIME: PROGRAM: CEO Spotlight SUBJECT: David Johnson 0:00:00David Johnson, Host: Y’know last week, I guess, we were calling it a mega merger Monday. Lots of deals being done. But one, eh—one of the biggest, certainly—one of the most intriguing was one that was just right here at home: Affiliated Computer, ACS, selling out for, uh, six billion dollars to Xerox. So, how does this look, uh, a week later? Lynn Blodgett’s the CEO of ACS, an’ joins us right now. It’s good to have you with us. 00:00:25Lynn R. Blodgett, President and CEO, Affiliated Computer Systems, Inc.: Good to be with you too, David, thank you. 00:00:29Johnson: Lynn, the—I saw you—I know you spent last week out talking to customers and talking, I’m sure, to shareholders and, I know, talking to, to yeh—your third constituency, and that is, all the employees of ACS around the country. What was the message? 00:00:43Blodgett: Well, the message is, that, uh, we believe this is a—an, uh, great, ah, opportunity, a great development, a positive development for, for all three constituents. And, ah, just tryin’ to—muh—most of the time was really just explaining the story, helping people to understand, uh, the rationale and why this makes sense. page 1 00:01:02Johnson: The, the—uh, for—leh—let’s start with the employees, because unlike some mergers, and I think, ah, of Hewlett Packard and, and EBS, maybe, because Hewlett Packard was already in the consulting services business pretty aggressively—we saw a lot of layoffs there. So, the expectation is that Xerox is not heavily in your business, and, nor are you heavily in your business, so—eh, am I right that there’s not gonna be a lot of job layoffs? 00:01:26Blodgett: There, there is not. I mean, the, the intention here is not a, a classic, y’know, combining of two like companies and trying to, uh, y’know, do a lot of the ba—values through, y’know, synergies of, ah, eliminating people for, eh—just inherent in that.Ah, y’know, there are some things that’re—that are duplicate, y’know, where you have to look at some of your public—y’know, the fact that, well, you, yeh—instead of having two public companies, you now have one public company, and so there’s little bit of replication there. And some— y’know, some sort of practical things like that, which are important , and it’s dealing with people and so on. But, but in terms of having a big, ah, y’know strategic plan to, ah, eliminate a lot of people, that’s not part of it at all. 00:02:09Johnson: Yknow, ah, I, I, I, I think I understand why Xerox thinks you’re attractive. The stock’s been steady, it’s a steady income stream. We’ve seen EDS, and then Perot Systems, and now you bought out, so I’m convinced that—y’know this is, this is the future. I guess on the flipside is, why do you need Xerox? 00:02:27Blodgett: Well, that’s a great question, that—Xerox is, uh—and the—there’re, fah—three key things that, that Xerox brings to ACS. One is the ss—the scale, the size. Y’know, the world’s getting, uh—the world’s getting bigger, in terms of competition. And you, you’ve named, uh, yeah, what, what’s happened with EDS and HP, y’know? The combining there, the combining of Dell and Perot, uh—ah, and of course, IBM is such a, ahm, y’know, behemoth, ah, always has been, and—so, being part of a, y’know, twenty-plus-billion-dollar company, ah, is, is helpful. Is, this—just—so just the scale, we think, is helpful. page 2 The second is, ah, at—mm, mm—the—ah, that Xerox has, eh, one of the great brands of the world. And ACS is a wonderful company. It’s well known in many parts of the United States.
